In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21‐1607
BRENDA L. WILDER,
                                                    Plaintiff‐Appellant,
                                    v.

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
                                                    Defendant‐Appellee.
                       ____________________

          Appeal from the United States District Court for the
           Northern District of Indiana, Hammond Division.
          No. 2:20‐cv‐00030 — Joseph S. Van Bokkelen, Judge.
                       ____________________

 SUBMITTED NOVEMBER 12, 2021 — DECIDED JANUARY 4, 2022
                ____________________

   Before SYKES, Chief Judge, and RIPPLE and ST. EVE,
Circuit Judges.
   ST. EVE, Circuit Judge. Brenda Wilder applied for Social Se‐
curity disability benefits, asserting that she cannot work

     We granted the parties’ joint motion to waive oral argument, and the

appeal is therefore submitted on the briefs and the record. Fed. R. App. P.
34(a)(2)(C).
2                                                  No. 21‐1607

because of hip pain, difficulty walking, lower back pain, and
balance issues. After her claim was administratively denied,
an administrative law judge (ALJ) concluded that Wilder’s
impairments, while severe, did not meet or equal one of the
impairments listed in 20 C.F.R. Part 404, Subpart P, App’x 1.
The ALJ then concluded that Wilder had the residual func‐
tional capacity to perform sedentary work with limitations
and that suitable jobs existed in significant numbers in the na‐
tional economy, so she was ineligible for disability benefits.
The Social Security Appeals Council denied Wilder’s request
for review, and the district court held that substantial evi‐
dence supported the ALJ’s decision.
    On appeal, Wilder argues that the ALJ erred by failing to
consider whether she met or equaled Listing 11.17(a), even
though her attorney did not argue to the ALJ that she met or
equaled that Listing (or any Listing). Wilder further contends
that the ALJ erred by failing to request the opinion of a medi‐
cal expert, and that the ALJ’s evaluation of her subjective
symptoms was patently wrong. Because the ALJ’s decision
was supported by substantial evidence, we affirm.
                        I. Background
A. Factual Background
    Wilder was born in 1970 and has a high school education.
She previously worked as a motor vehicle quality worker and
a salesclerk, but she has not worked since October 2015. Wil‐
der applied for Social Security disability benefits on August 8,
2016, alleging a disability onset date of October 8, 2015. Wil‐
der had a significant number of medical appointments in ad‐
vance of filing her application. We provide a representative
selection of these medical appointments between October
No. 21‐1607                                                                  3

2014 and June 2018, which are documented in the administra‐
tive record.
    On October 9, 2014, Wilder saw orthopedic surgeon Dr.
Gregory McComis. Wilder said that she had been experienc‐
ing hip pain for the past two years after falling down the
stairs. Dr. McComis diagnosed her with osteoarthritis and
bursitis of the hip, prescribed medication, and gave her a hip
injection. Wilder returned to Dr. McComis on November 4,
2014 and reported that she was still experiencing hip pain. On
November 17, 2014, Wilder went to neurologist Dr. Chao
Gong complaining of lower back pain. Epidurals provided
temporary relief, but Wilder said that physical therapy made
the pain worse. Dr. Gong noted that she had a wide‐based and
ataxic (unsteady) gait, left‐sided lumbar paraspinal muscle
tenderness, abnormal range of motion, abnormal coordina‐
tion, and abnormal stability, among other things. After sev‐
eral similar visits, Dr. Gong diagnosed her with cerebellar
ataxia on January 26, 2015.1
    On February 10, 2016, Wilder saw neurologist Dr. Ender
Akan. She reported that since turning 40 years old, her bal‐
ance had deteriorated, and she began falling down. The fre‐
quency of her falls at this time is unclear from the record. She
also struggled with fine motor skills and felt dizzy when lying
down. Wilder could not perform a tandem gait, a test of mus‐
cular coordination and equilibrium in which “the heel of the
advancing foot is put down directly in front of the toes of the



    1  “Cerebellar ataxia” is the loss of the ability to coordinate activity of
the muscles due to a disease of the cerebellum, a part of the brain. Cerebel‐
lar ataxia, Attorney’s Dictionary of Medicine (2021).
4                                                             No. 21‐1607

stationary foot.”2 Dr. Akan concluded, “I do not believe she
can work in an assembly plant near any sort of machinery and
I [do] not believe she can drive a car commercially.” At a fol‐
low‐up with Dr. McComis in March 2016, he restricted her
from working until May 1, 2016.
    On June 21, 2016, Wilder underwent a “spinal fusion ante‐
rior lumbar open with exploratory laparotomy.” On July 6,
2016, she reported to Dr. McComis that she was still in “severe
pain” and struggled to walk. Dr. McComis advised her to con‐
tinue with “light activities.” He also noted, however, that he
observed her before her appointment “walking without diffi‐
culty and she was able to bend over and help out one of the
children,” even though “in the office she had significant limi‐
tations.” By September 22, 2016, Dr. McComis allowed her to
return to work with some restrictions: no lifting more than ten
pounds and no repetitive bending or stooping. He also noted
that she was “able to do heel and toe walking.”
   On October 5, 2016, Wilder informed Dr. Akan that she
could not attend vestibular therapy due to her insurance cov‐
erage.3 She was still struggling with dizziness and balance is‐
sues. At a follow‐up appointment with Dr. McComis on No‐
vember 3, 2016, he again concluded that she could go back to
work with the same restrictions noted above. He also noted
“[n]ormal tandon gait,” by which he seems to have meant
“tandem gait.”



    2   Tandem gait, Attorney’s Dictionary of Medicine (2021).
    3 “Vestibular” means “pertaining to, or situated in, a vestibule …, es‐
pecially the vestibule of the ear.” Vestibular, Attorney’s Dictionary of Med‐
icine (2021).
No. 21‐1607                                                            5

    On November 28, 2016, Wilder had a physical consultative
exam with Dr. Soraj Arora, as required for the Social Security
disability claims process. Wilder reported that she “feels off
balance and often sustains falls.” At the same time, she also
reported “being able to walk half a block to one block without
difficulty including imbalance.” She denied having “[d]iffi‐
culty rising from [a] sitting position without assistance.”
When Dr. Arora asked Wilder to pick up coins, she could do
so, but slowly and while holding onto the exam table. Dr.
Arora observed a “normal gait” but noted that Wilder’s “heel
to toe gait” was “wobbly bilaterally.”
    By March 29, 2017, Wilder reported to Dr. Akan that her
balance had gotten worse. Nonetheless, she reported “no
falls.” On April 25, 2017, she reported to Dr. McComis that
she had pain in her low back, left hip, and left knee, particu‐
larly when bending, twisting, lifting, or trying to do house‐
work. She also had pain when getting up and down from a
seated position. On June 6, 2017, Dr. McComis recommended
“a single pronged cane to help with her balance.” Wilder had
a second back surgery on June 14, 2017, including, among
other things, a laminectomy.4 Not long after the surgery, Wil‐
der required a walker to ambulate. But by August 10, 2017,
she was back to using a cane. Dr. McComis referred her to
physical therapy.
   The earliest evidence in the record of Wilder attending
physical therapy is on August 14, 2017. She reported being
able to stand for approximately ten minutes, which limited


    4 A laminectomy is a “surgical operation in which the posterior arch
of a vertebra is removed.” Laminectomy, Attorney’s Dictionary of Medicine
(2021).
6                                                    No. 21‐1607

her ability to perform household tasks like vacuuming,
dishes, laundry, and cleaning. Therapist Matthew Morley ob‐
served that she had a “slow guarded gait using [a] cane in
[her] right hand,” and that she had “slow bed mobility and
transfers.” Between her initial visit and February 26, 2018,
when she was “discharge[d]” from treatment, Wilder at‐
tended 27 physical therapy sessions.
    On September 20, 2017, Dr. Akan again concluded, “I do
not believe she can work in an assembly plant near any sort
of machinery[,] and I still do not believe she can drive a car
commercially.” He also noted that she had “no falls,” and that
she used a cane. On February 28, 2018, at her eight‐month fol‐
low‐up after her second back surgery, Wilder reported to Dr.
McComis that she still had low back pain, but she had “no
pain when she is using [a] bone stimulator.” On March 5,
2018, Wilder informed a nurse practitioner that she “had a re‐
cent fall due to feeling imbalance [sic].” On June 22, 2018, she
informed Dr. Akan that she was experiencing “increased
falls.” Dr. Akan’s report on this visit does not provide addi‐
tional detail about the nature of the fall or if he believed that
her condition had worsened.
B. Procedural Background
    Wilder’s application for disability insurance benefits was
administratively denied, and she requested a hearing before
an ALJ. At the September 2018 hearing, Wilder testified that
her “gait is off and my balance is off, real bad.” She also testi‐
fied that she fell spontaneously “about three times a week,”
and that she struggled to do daily activities like laundry,
dishes, and grocery shopping. Wilder needed help from her
daughter to wash clothes and cook meals. When asked if she
believed she could work in an office, Wilder stated that she
No. 21‐1607                                                               7

would “have problems getting up walking” and that she can‐
not type. She also believed that she was moving more slowly
due to her ataxia, and that she would have difficulty main‐
taining regular attendance.
    Notably, Wilder’s counsel at the time did not argue before
the ALJ that she met or equaled Listing 11.17 (“neurodegen‐
erative disorders of the central nervous system, such as Hun‐
tington’s disease, Friedreich’s ataxia, and spinocerebellar de‐
generation”). At the beginning of the hearing, her attorney
conceded that she did not meet or equal any Listing.5 After
Wilder’s testimony and the testimony of a vocational expert,
however, Wilder’s attorney qualified his prior statement: “I
did say earlier that I didn’t think that she met a listing, be‐
cause there isn’t a listing for this.” He then added, “there
could be an equivalence argument,” and “I just wonder if it
might be useful, if your honor does not have enough today to
resolve the case, for an interrogatory [to a medical expert] to
be sent out.” The ALJ responded that he would consider do‐
ing so and would give the attorney an opportunity to re‐
spond.
    In a written opinion issued after the hearing, the ALJ con‐
cluded that Wilder was not disabled under the Social Security
Administration’s five‐step method. See 20 C.F.R. § 404.1520.
First, the ALJ concluded that Wilder was not engaged in sub‐
stantial gainful activity because she had not worked since Oc‐
tober 8, 2015, the alleged disability onset date. See 20 C.F.R.

    5 When asked, “And you believe the client meets or equals the list‐
ing?” counsel responded, “No, your honor.” And when asked whether
“there [are] any medical source statements you’d like me to take a look at”
with respect to Wilder’s ability to perform any work‐related activities, her
attorney responded, “No.”
8                                                             No. 21‐1607

§ 404.1520(b). Second, the ALJ concluded that Wilder suffered
from the following severe impairments: cerebellar ataxia,
“status‐post lumbar fusion and laminectomy,” osteoarthritis
of the left knee, and bursitis of the left hip.6 See id.
§ 404.1520(c). Third, the ALJ concluded that Wilder’s impair‐
ments did not meet or equal one of the impairments listed in
20 C.F.R. Part 404, Subpart P, App’x 1. See id. § 404.1520(d).
More specifically, the ALJ concluded that Wilder’s combined
impairments did not meet or equal Listing 1.02 (major dys‐
function of a joint) or Listing 1.04 (disorders of the spine).7 The
record showed that Wilder used a cane “at times,” but there
was “evidence of a normal gait,” and she had not shown “an
inability to ambulate effectively.” The ALJ noted that she had
clear problems with her gait and balance, but “often noted
that she had no falls at all.”
    The ALJ then determined that Wilder had the residual
functional capacity to perform sedentary work with some
limitations. Fourth, the ALJ concluded that Wilder could no
longer perform her past relevant work. See 20 C.F.R.
§ 404.1520(e). Fifth, the ALJ concluded that suitable jobs ex‐
isted in significant numbers in the national economy, in light
of Wilder’s residual functional capacity, age, education, and


    6  Osteoarthritis is a joint disease marked by degeneration of parts of a
joint. Osteoarthritis, Attorney’s Dictionary of Medicine (2021). Bursitis is
inflammation of a bursa (a sac filled with fluid between moving surfaces
that would otherwise rub against each other). Bursitis, Attorney’s Diction‐
ary of Medicine (2021). The parties have not supplied a definition for “sta‐
tus‐post lumbar fusion and laminectomy,” but it appears to refer to Wil‐
der’s history of spinal fusion and laminectomy.
    7 On appeal, Wilder does not argue that the ALJ erred by concluding
that she does not meet or equal these Listings.
No. 21‐1607                                                  9

work experience. See id. § 404.1520(f). The Appeals Council
denied Wilder’s request for review, rendering the ALJ’s deci‐
sion the final decision of the Commissioner of Social Security
for purposes of judicial review. See 20 C.F.R. § 404.981.
    At the district court, Wilder retained new counsel, who ar‐
gued that the ALJ should have considered whether she met
or equaled Listing 11.17(a). That Listing requires: “Disorgan‐
ization of motor function in two extremities … resulting in an
extreme limitation … in the ability to stand up from a seated
position [or] balance while standing or walking ….” In turn,
“[i]nability to stand up from a seated position means that once
seated you are unable to stand and maintain an upright posi‐
tion without assistance of another person or the use of an as‐
sistive device, such as a walker, two crutches, or two canes.”
Listing 11.00(D)(2)(a) (emphasis added). “Inability to main‐
tain balance in a standing position” imposes a parallel re‐
quirement of “two canes.” Listing 11.00(D)(2)(b).
    The district court concluded that, although there was
“clear evidence” of “severe impairments that affect her bal‐
ance,” Wilder did not satisfy the criteria of Listing 11.17(a).
The court observed: “There is no doubt Plaintiff has had dif‐
ficulty walking, squatting, and balancing,” but “the evidence
does not show that she was unable to stand from a seated po‐
sition or maintain an upright position.” The court pointed to
evidence in the record showing that Wilder was able to walk
short distances without falling.
   Additionally, the district court concluded that the ALJ did
not err by declining to seek a medical expert’s opinion as to
whether Wilder’s impairments medically equaled Listing
11.17(a). The court relied on Social Security Ruling 17‐2p,
which explains that ALJs “may ask for and consider evidence
10                                                  No. 21‐1607

from medical experts,” but they are not required to do so if
the ALJ believes “the evidence does not reasonably support a
finding” that an individual meets or equals a Listing. SSR 17‐
2p, 2017 WL 3928306, at *3, 4 (Mar. 27, 2017).
     Turning to Wilder’s subjective symptoms, the district
court concluded that the ALJ “could properly find that Plain‐
tiff’s statements about not having falls” at various medical ap‐
pointments were inconsistent with her testimony at the hear‐
ing that she fell about three times a week. The district court
concluded that the ALJ erred by making a negative inference
against her that she “never attended therapy as recom‐
mended” without first exploring whether she could afford
therapy. The court nonetheless determined that any error was
harmless because other evidence in the record supported the
ALJ’s “credibility finding.” For example, the ALJ noted that
Wilder was able to cook, clean, care for her dog, and do other
chores; two treating physicians indicated that she was capable
of office work; and a consultative exam revealed intact grip
strength and finger manipulation.
     Wilder timely appealed the district courtʹs decision.
                         II. Discussion
    This court reviews the district court’s affirmance of the
ALJ’s decision de novo. Butler v. Kijakazi, 4 F.4th 498, 501 (7th
Cir. 2021). We will affirm if the ALJ’s decision was supported
by substantial evidence. Substantial evidence means “such
relevant evidence as a reasonable mind might accept as ade‐
quate to support a conclusion.” Id. (quotation marks and cita‐
tion omitted). “An ALJ need not specifically address every
piece of evidence, but must provide a ‘logical bridge’ between
the evidence and his conclusions.” Id. (quoting O’Connor‐
No. 21‐1607                                                     11

Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir. 2010)). The court
will not “reweigh the evidence or substitute [its] judgment for
that of the ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th
Cir. 2017).
    The Social Security Act requires that an individual “fur‐
nish[] such medical and other evidence” of a disability in or‐
der to qualify for benefits. 42 U.S.C. § 423(d)(5)(A). Wilder
bears the burden of proving that her impairments are so se‐
vere that they prevent her from performing any substantial
gainful activity. See Bowen v. Yuckert, 482 U.S. 137, 147–48
(1987) (citing 42 U.S.C. § 423(d)(1)(A)). This court has summa‐
rized the five‐step analysis for disability benefits eligibility as
follows:
       The ALJ must consider whether: (1) the claim‐
       ant is presently employed; (2) the claimant has
       a severe impairment or combination of impair‐
       ments; (3) the claimant’s impairment meets or
       equals any impairment listed in the regulations
       as being so severe as to preclude substantial
       gainful activity; (4) the claimant’s residual func‐
       tional capacity leaves him unable to perform his
       past relevant work; and (5) the claimant is una‐
       ble to perform any other work existing in signif‐
       icant numbers in the national economy.
Butler, 4 F.4th at 501 (quoting Briscoe ex rel. Taylor v. Barnhart,
425 F.3d 345, 351–52 (7th Cir. 2005)). The burden of proof is
on the plaintiff at steps one through four, but the burden
shifts to the Commissioner at step five. Id.
   Wilder raises three primary arguments on appeal: first,
that the ALJ erred by finding that she did not meet or equal
12                                                   No. 21‐1607

Listing 11.17(a) at step three; second, that the ALJ erred by
failing to require a medical expert to consider whether she
medically equaled Listing 11.17(a); third, that the ALJ im‐
properly discredited her subjective symptoms, and as a result,
the ALJ erroneously found that she had the residual func‐
tional capacity to perform sedentary work. As explained be‐
low, we reject these arguments.
A. Listing 11.17(a)
    The “Listings” describe “impairments that [the Social Se‐
curity Administration] consider[s] to be severe enough to pre‐
vent an individual from doing any gainful activity, regardless
of his or her age, education, or work experience.” 20 C.F.R.
§ 404.1525(a). An individual who satisfies one of the Listings
(or its equivalent) is conclusively presumed to be disabled. See
Bowen, 482 U.S. at 141. Accordingly, the criteria for meeting a
Listing are interpreted strictly. See Sullivan v. Zebley, 493 U.S.
521, 530 (1990) (“An impairment that manifests only some of
those criteria, no matter how severely, does not qualify.”).
    We agree with the district court that Wilder does not meet
Listing 11.17(a). To satisfy that Listing, Wilder needed to pro‐
vide evidence that she suffered from an “extreme limitation”
in her ability to either “stand up from a seated position [or]
balance while standing or walking.” To show an “extreme
limitation” in her ability to stand up, she needed evidence that
she could not “stand and maintain an upright position with‐
out the assistance of another person or the use of an assistive
device, such as a walker, two crutches, or two canes.” Listing
11.00(D)(2)(a). By her own admission, Walker uses only one
cane to walk, not two. Although she clearly struggles with her
balance, there was evidence in the record that she was capable
of standing up on her own and walking short distances
No. 21‐1607                                                    13

without incident. We conclude that substantial evidence sup‐
ports the ALJ’s determination that Wilder does not meet List‐
ing 11.17(a).
    Wilder argues that the Listing’s definition of “extreme lim‐
itation” should not be interpreted so narrowly. She points to
the words “such as” to argue that one cane could be sufficient
to meet the Listing. See Listing 11.00(D)(2)(a). She also sug‐
gests that the ALJ should have considered whether Wilder
“actually had impairments severe enough that she did need
to use two canes.” Wilder fails to cite case law or record evi‐
dence in support of this argument, which would essentially
require ALJs to substitute their judgment for that of a claim‐
ant’s own physicians. The court declines to impose such a re‐
quirement here.
    Likewise, Wilder has not met her burden of showing that
she medically equaled Listing 11.17(a). “If [an] impairment[]
does not meet the criteria of a listing, it can medically equal
the criteria of a listing.” 20 C.F.R. § 404.1525(c)(5). An impair‐
ment “is medically equivalent to a listed impairment … if it is
at least equal in severity and duration to the criteria of any
listed impairment.” Id. § 404.1526(a). Wilder’s attorney at the
ALJ hearing initially conceded that she did not meet or equal
a Listing, and his subsequent suggestion that there “could be
an equivalence argument” was made in passing during clos‐
ing. Because the ALJ did not request an expert opinion, and
Wilder’s attorney did not argue that she medically equaled a
specific Listing, there was no evidence in the record that could
reasonably support an equivalence finding for Listing
11.17(a).
   This court has observed, “In considering whether a claim‐
ant’s condition meets or equals a listed impairment, an ALJ
14                                                            No. 21‐1607

must discuss the listing by name and offer more than a per‐
functory analysis of the listing.” Barnett v. Barnhart, 381 F.3d
664, 668 (7th Cir. 2004) (emphasis added). Wilder points to
this language repeatedly to argue that the ALJ should have
considered whether she met or equaled Listing 11.17(a). But
Barnett does not require ALJs to name and discuss every List‐
ing in their written decisions. Such a requirement would be
particularly unreasonable where, as here, the claimant does
not identify a Listing at the hearing, and her attorney even
conceded that she does not meet or equal a Listing.8
    The ALJ’s opinion did discuss Listings 1.02 (major dys‐
function of a joint) and 1.04 (disorders of the spine), both of
which are musculoskeletal impairments. The ALJ’s failure to
explicitly consider Listing 11.17, which falls under neurologi‐
cal disorders, was not reversible error. Cf. Vance v. Berryhill,
860 F.3d 1114, 1118 (8th Cir. 2017) (“Because the ALJ’s conclu‐
sion on Listing 11.17A is supported by substantial evidence
on the record as a whole, the fact that he did not mention

     8 The Commissioner does not contend that Wilder waived or forfeited

the argument that she meets or medically equals Listing 11.17(a). Accord‐
ingly, the Commissioner has “waived waiver.” See, e.g., United States v.
Jones, 993 F.3d 519, 528 (7th Cir. 2021). We need not address whether the
doctrines of waiver and forfeiture apply in the ALJ‐hearing context. See
Sims v. Apfel, 530 U.S. 103, 107 (2000) (reserving the question whether
claimants must raise arguments before ALJs to preserve them for judicial
review); Kepple v. Massanari, 268 F.3d 513, 516–17 (7th Cir. 2001) (declining
to address the open question in Sims). The Supreme Court revisited Sims
in Carr v. Saul, 141 S. Ct. 1352, 1362 (2021) (holding that claimants need not
exhaust Appointments Clause challenges to the validity of ALJ decisions
before seeking judicial review). But see Carr, 141 S. Ct. at 1359 & n.5 (“Out‐
side the context of Appointments Clause challenges, such as in the sphere
of routine objections to individual benefits determinations, the scales
might tip differently.”).
No. 21‐1607                                                   15

Listing 11.17 in his opinion or thoroughly discuss each piece
of medical evidence does not warrant remand.”).
    It is worth reiterating that a claimant bears the burden of
proof at step three. See Butler, 4 F.4th at 501. Social Security
proceedings are indeed “inquisitorial rather than adversar‐
ial.” Carr v. Saul, 141 S. Ct. 1352, 1359 (2021) (quoting Sims v.
Apfel, 530 U.S. 103, 110 (2000)). But neither the SSA’s regula‐
tions nor the Social Security Act impose an affirmative obli‐
gation on ALJs to scour the Listings for a possible match, no
matter how unlikely. Social Security Regulation 17‐2p pro‐
vides: “If an [ALJ] believes that the evidence already received
in the record does not reasonably support a finding that the
individual’s impairment(s) medically equals a listed impair‐
ment, the adjudicator is not required to articulate specific ev‐
idence supporting his or her finding that the individual’s im‐
pairment(s) does not medically equal a listed impairment.”
2017 WL 3928306, at *4. Therefore, we conclude that substan‐
tial evidence supports the ALJ’s determination that Wilder
did not medically equal a Listing.
B. ALJ’s Failure to Request a Medical Expert’s Opinion
    Similarly, we reject Wilder’s suggestion that the ALJ was
required to seek evidence of medical equivalence from a med‐
ical expert. According to Social Security Ruling 17‐2p, “If an
[ALJ] believes that the evidence does not reasonably support
a finding that the individual’s impairment(s) medically
equals a listed impairment, we do not require the adjudicator to
obtain [medical expert] evidence or medical support staff input
prior to making a step 3 finding that the individual’s impair‐
ment(s) does not medically equal a listed impairment.” 2017
WL 3928306, at *4 (emphasis added). Rather, ALJs “may ask
for and consider evidence from medical experts … about the
16                                                   No. 21‐1607

individual’s impairment(s), such as the nature and severity of
the impairment(s).” Id. at *3 (emphasis added).
    To be sure, Social Security Rulings lack the force and effect
of law, but they are binding on ALJs. See Lauer v. Apfel, 169
F.3d 489, 492 (7th Cir. 1999); 20 C.F.R. § 402.35(b)(1). As long
as the ALJ “believe[d] that the evidence [did] not reasonably
support a finding that [Wilder’s] impairment(s) medically
equal[] a listed impairment,” he was not required to obtain a
medical expert’s opinion. SSR 17‐2p, 2017 WL 3928306, at *4.
We agree with the district court that the ALJ’s decision not to
request such an opinion does not warrant remand.
C. Subjective Symptoms
    This Court will uphold an ALJ’s credibility determination
unless that determination is “patently wrong.” Stepp v. Colvin,
795 F.3d 711, 720 (7th Cir. 2015) (quoting Shideler v. Astrue, 688
F.3d 306, 310–11 (7th Cir. 2012)). Social Security Ruling 16‐3p
explains factors to consider in evaluating the intensity, persis‐
tence, and limiting effects of an individual’s symptoms. 2017
WL 5180304 (Oct. 25, 2017); see also 20 C.F.R. § 404.1529. Nota‐
bly, ALJs “will not assess an individual’s overall character or
truthfulness in the manner typically used during an adversar‐
ial court litigation.” SSR 16‐3p, 2017 WL 5180304 at *11. In‐
stead, ALJs should “focus on whether the evidence estab‐
lishes a medically determinable impairment that could rea‐
sonably be expected to produce the individual’s symptoms
and … whether the intensity and persistence of the symptoms
limit the individual’s ability to perform work‐related activi‐
ties.” Id.
   Wilder argues the ALJ improperly made an adverse infer‐
ence against her by focusing on examples in the record when
No. 21‐1607                                                   17

she told doctors she had “no falls.” The Commissioner re‐
sponds that the ALJ merely wrote that Wilder “often noted
that she had no falls at all.” The court agrees with the Com‐
missioner that there was ample evidence to support this ob‐
servation. At three medical appointments between April 2016
and September 2017, Wilder told her physicians that she had
not experienced any falls. It is certainly possible that her con‐
dition had deteriorated by September 2018 when the hearing
took place, but the ALJ was entitled to consider whether her
testimony that she falls three times a week was consistent
with the record.
    To the extent that the ALJ found Wilder not credible, there
was evidence in support of that conclusion as well. Dr. McCo‐
mis, the orthopedic surgeon who she saw regularly for years,
observed before an exam that Wilder walked without diffi‐
culty and even bent over to help her children. The ALJ also
found it significant that, although Dr. Akan believed that she
should not work around machinery, Dr. McComis repeatedly
noted that she could return to work in some capacity, so long
as she did not lift more than 10 pounds or repeatedly bend or
stoop.
    Additionally, the ALJ disregarded the opinion of state
agency consultants who found that Wilder could perform
light work—as opposed to sedentary work—with postural
and hazard limitations. The ALJ concluded that their opinions
were inconsistent with the record because Wilder occasion‐
ally needed to use a cane. This analysis suggests not only that
the ALJ was aware of Wilder’s limited mobility, but also that
he credited her testimony (at least in part) regarding her bal‐
ance issues, pain, and postural limitations.
18                                                No. 21‐1607

   We have repeatedly emphasized that “the harmless error
standard applies to judicial review of administrative deci‐
sions, and we will not remand a case to the ALJ for further
specification where we are convinced that the ALJ will reach
the same result.” Butler, 4 F.4th at 504 (internal quotation
marks omitted). An error is harmless if, upon examination of
the record, the court can “predict with great confidence what
the result of remand will be.” Id.
   We agree with the district court that the ALJ was plainly
incorrect when he wrote that Wilder “never attended therapy
as has been recommended.” Later in that paragraph, how‐
ever, the ALJ wrote that she “admitted … to improvement in
her back with therapy and the bone stimulator.” Elsewhere in
the opinion, the ALJ observed that “therapy helped some but
she still had back pain.” Wilder has not explained how the
ALJ would have reached a different conclusion as to her re‐
sidual functional capacity, even if he had not erroneously re‐
marked that she failed to attend therapy. Because the court
can “predict with great confidence what the result of remand
will be,” any error was harmless. Id.
                       III. Conclusion
   For the foregoing reasons, the judgment of the district
court is
                                                   AFFIRMED.